Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 34-55 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 34, the prior art as a whole, either alone or in combination, fails to teach or suggests – 
An electricity generator comprising; 
a pressure chamber having a releasably sealable air vent; 
a liquid supply; 
a sump tank configured to deliver liquid to the pressure chamber; 
a turbine; 
a piping network including an upright liquid conduit, the upright liquid conduit configured to deliver liquid from the pressure chamber through the turbine and back to the sump tank through the turbine, the upright liquid conduit comprising a flow line for delivery of liquid from the pressure chamber up to a head height and a return line for delivery of liquid back down under gravity from the head height through the turbine to the sump tank; 
a pressurized gas supply operable to pressurize gas in the pressure chamber, and in which the pressurized gas supply comprises a feed line being fed from the blow-off or idle-time air from an existing manufacturing line; 
a pressurized gas supply operable to pressurize gas in the pressure chamber, and in which the pressurized gas supply comprises a feed line from an existing process; 
a plurality of valves; and 
a controller to operate the plurality of valves..
Claims 35-46 are allowable based on their dependency on claim 34. 


Regarding Claim 47, the prior art as a whole, either alone or in combination, fails to teach or suggests –
A method of generating electricity comprising the steps of: 
delivering a liquid from a sump tank into a pressure chamber; 
sealing the pressure chamber; Appl. No.: 16/308,242Page 5 of 12 Response Dated: 11 January 2021 Reply to Subject Action of: 10 July 2020 Attorney Docket No.: 125590.00037 
delivering gas into the pressure chamber thereby pressurizing the gas in the pressure chamber; 
opening a valve thereby opening the pressure chamber and permitting evacuation of the liquid from the pressure chamber through a flow line of an upright liquid conduit up to a head height; 
delivering the evacuated liquid back down under gravity from the head height through a return line of the upright conduit and through a turbine to generate electricity; 
harnessing the electricity generated by the turbine; and 
collecting the evacuated liquid from the turbine in the sump tank for subsequent redelivery of the liquid to the pressure chamber; and 
in which the method comprises the initial step of harnessing pressurized air from an existing manufacturing line having blow-off or idle- time pressurized air, and the step of delivering gas into the pressure chamber thereby pressurizing the gas in the pressure chamber further comprises delivering the harnessed pressurized air from the manufacturing line into the pressure chamber.
Claims 48-55 are allowable based on their dependency on claim 47. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/J.O./Examiner, Art Unit 2832 

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832